DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10511694. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 10511694 alone or in combination teach each and every limitation of claims 1-20 of the instant application. For example:
Regarding claim 1, Claim 1 of U.S. Patent No. 10511694 teaches a method comprising 
establishing, by a device intermediary to a plurality of clients and a plurality of services, one or more monitors assigned to monitor each service to identify one or more applications actively present on each service; (Claim 1: establishing, by a device intermediary to a plurality of clients and a plurality of services executing on a plurality of servers, one or more monitors assigned to monitor each service to identify applications actively present on each service in accordance with a probe time.)
sending, by the one or more monitors, probes to each of the plurality of services to identify which one or more applications are present on each of the plurality of services; (Claim 1: monitoring, by the device via the one or more monitors, the plurality of services by sending probes to each 
identifying, by the device within the responses received to the probes, a name and a number of instances of the one or more applications present on each of the plurality of services; (Claim 1: identifying, by the device responsive to receiving responses to the probes from each of the plurality of service, a name and a number of instances of one or more applications present on each of the plurality of services.)
identifying, by the device responsive to a request from the client for an application of the one or more applications, one or more services of the plurality of services on which the application is present; (Claim 1: receiving, by the device, a request from a client for an application of the one or more applications; identifying, by the device, an identifier for the application from the one or more tables; identifying, by the device using the identifier, one or more services of the plurality of services in the one or more tables on which the application is present.)
selecting, by the device, a service from the one or more services to forward the request; and (Claim 1: selecting, by the device, a service from the one or more services to forward the request.)
forwarding, by the device, the request to the selected service. (Claim 1: forwarding, by the device, the request to the selected service.)

Regarding claim 2, Claim 1 of U.S. Patent No. 10511694 teaches the method of claim 1.
Claim 1 of U.S. Patent No. 10511694 teaches further comprising assigning, by the device, an identifier to each of the one or more applications identified within responses to the probes. (Claim 1: assigning, by the device, a corresponding identifier to each application identified within responses to the probes as present on one or more of the plurality of services.)


Claim 1 of U.S. Patent No. 10511694 teaches further comprising maintaining, by the device via one or more tables, a list of the one or more applications and corresponding identifiers. (Claim 1: maintaining, by the device, one or more tables comprising a list of applications populated in the one or more tables responsive to identification of the one or more applications via monitoring and the corresponding identifier assigned by the device to each application.)

Regarding claim 4, Claim 1 of U.S. Patent No. 10511694 teaches the method of claim 1.
Claim 1 of U.S. Patent No. 10511694 teaches further comprising identifying, by the device responsive to receiving the request from the client, an identifier for the application. (Claim 1: receiving, by the device, a request from a client for an application of the one or more applications; identifying, by the device, an identifier for the application from the one or more tables.)

Regarding claim 5, Claim 1 of U.S. Patent No. 10511694 teaches the method of claim 4.
Claim 1 of U.S. Patent No. 10511694 teaches further comprising receiving, by the device, the request from the client identifying the identifier for the application. (Claim 1: receiving, by the device, a request from a client for an application of the one or more applications; identifying, by the device, an identifier for the application from the one or more tables.)

Regarding claim 6, Claim 1 of U.S. Patent No. 10511694 teaches the method of claim 4.
Claim 1 of U.S. Patent No. 10511694 teaches further comprising identifying, by the device using the identifier, one or more services of the plurality of services on which the application is present. (Claim 1: identifying, by the device using the identifier, one or more services of the plurality of services in the one or more tables on which the application is present.)

Regarding claim 7, Claim 1 of U.S. Patent No. 10511694 teaches the method of claim 1.
Claim 6 of U.S. Patent No. 10511694 teaches further comprising selecting, by the device, the service from the one or more services based at least on a condition that the service has a monitor assigned to the service and the application is present on the service. (Claim 6: further comprising selecting, by the device, the service that has a monitor enabled for the service and the application is present on the service.)

Regarding claim 8, Claim 1 of U.S. Patent No. 10511694 teaches the method of claim 1.
Claim 13 of U.S. Patent No. 10511694 teaches further comprising selecting, by the device, the service from the one or more services based at least on a condition that the service has a monitor assigned to the service and the application is present on the service. (Claim 13: further comprising selecting, by the device, a service from the one or more services based on the condition that both the service is currently available and the application is actively present on the service and that both the monitor for the service is enabled and the service is bound to the monitor.)

Regarding claim 9, Claim 1 of U.S. Patent No. 10511694 teaches the method of claim 1.
Claim 1 of U.S. Patent No. 10511694 teaches further comprising sending, by the device, one or more of the probes in accordance with a probe time. (Claim 1: one or more monitors assigned to monitor each service to identify applications actively present on each service in accordance with a probe time.)

Regarding claim 10, Claim 1 of U.S. Patent No. 10511694 teaches the method of claim 1.
establishing, by a device intermediary to a plurality of clients and a plurality of services executing on a plurality of servers.)

Similar rationales apply to Double Patenting rejection(s) to claim 11-20. Claim 14 of U.S. Patent No. 10511694 teaches claim 11. Claim 14 of U.S. Patent No. 10511694 teaches claim 12. Claim 14 of U.S. Patent No. 10511694 teaches claim 13. Claim 14 of U.S. Patent No. 10511694 teaches claim 14. Claim 14 of U.S. Patent No. 10511694 teaches claim 15. Claim 14 of U.S. Patent No. 10511694 teaches claim 16. Claim 6 of U.S. Patent No. 10511694 teaches claim 17. Claim 13 of U.S. Patent No. 10511694 teaches claim 18. Claim 14 of U.S. Patent No. 10511694 teaches claim 19. Claim 14 of U.S. Patent No. 10511694 teaches claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sutler (US 20050102383 A1) in view of Joanovic (US 20070005544 A1), and further in view of Darling (US 20040268358 A1).
Regarding claim 1, Sutler teaches a method comprising:
establishing, by a device intermediary to a plurality of clients and a plurality of services, one or more monitors assigned to monitor each service to identify one or more applications actively present on each service; (Fig. 1. [0010]: The application discovery engine (e.g. a device intermediary to a plurality of clients and a plurality of services executing on a plurality of servers ) includes means for probing a remote host machine (e.g. probing each of the plurality of service) in the networked environment to determine attributes of the machine, means for retrieving one or more of the application fingerprints from the application fingerprints store, and means for comparing the attributes of the remote machine to the retrieved application fingerprints to determine an identity of software application on the machine (e.g. identify which one or more applications are present on each of the plurality of services).)
sending, by the one or more monitors, probes to each of the plurality of services to identify which one or more applications are present on each of the plurality of services; ([0010]: The application discovery engine  includes means for probing a remote host machine. [0082]: a report of the discovered applications may be generated. This report may include the following information: application name; host name; creation; date; etc.)
identifying, by the device within the responses received to the probes, a name of the one or more applications present on each of the plurality of services; ([0081]: As applications are discovered on a searched host, a data object identifying the discovered application (e.g. a corresponding identifier to each application) is generated, inserted into the common object repository, and associated with the host on which the application was found.)
Sulter does not explicitly disclose within the responses comprising the name and the number of instances of the one or more applications.
However, Joanovic teaches within the responses comprising the name and the number of instances of the one or more applications. ([0003]: the discovery data is received in response to the rules being executed in an environment in which the entity is deployed. [0021]: As the discovery script 155 executes on the given managed server 140, it locates and gathers data about entities 115 in response to the discovery rules 110. [0039]: a discovery collection object can contain a list of all SQL instances (e.g. a name and a number of instances of one or more applications) on a given machine “SERVER01”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the feature of within the responses comprising the name and the number of instances of the one or more applications into Sulter. One would have been motivated to do so because the list of managed components continues to grow and change constantly. With this growth and expansion, it becomes an increasing challenge to manage and usefully represent the state and status of each managed component. Another challenge arises in 
Sulter and Joanovic do not explicitly disclose identifying, by the device responsive to a request from the client for an application of the one or more applications, one or more services of the plurality of services on which the application is present; selecting, by the device, a service from the one or more services to forward the request; and forwarding, by the device, the request to the selected service.
However, Darling teaches identifying, by the device responsive to a request from the client for an application of the one or more applications, 5 (Fig. 1: Load Balancing Infrastructure comprises one or more load balancing unit(s). [0065]: At (2), a request is sent from client 102(1) across network 104 to load balancing infrastructure 106 at the virtual IP address thereof. The content, format, etc. of a request from a client 102 may depend on the application to which the request is directed, and the term “request” may implicitly include a response or responses from host(s) 108, depending on the context.)
one or more services of the plurality of services on which the application is present; ([0012]: A system includes: at least one device that is hosting one or more applications, the at least one device including a health and load table that includes multiple entries, each entry of the multiple entries associated with an application of the one or more applications; each entry of the multiple entries including: an application identifier for a particular application of the one or more applications; information characterizing at least one status of the particular application; and at least one load balancing directive regarding the particular application. Fig. 14: Step 1406-1414)

forwarding, by the device, the request to the selected service. ([0173]: After the target host is selected at block 1414, the new-connection-requesting packet may be sent thereto. At block 1416, the packet received from the client is forwarded to the selected host. For example, the TCP SYN packet is forwarded from load balancing unit 106(1) to selected host 108(2).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include above limitations into Sulter and Joanovic. One would have been motivated to do so because there are needs for load balancing to efficient processing simultaneous requests, but conventional load balancing operation usually performs a round robin distribution of arriving connection requests. Accordingly, there is a need for schemes and/or techniques that improve network load balancing by determining health and load information on a per application basis; and selecting an application from among multiple applications responsive to the health and load information. As taught by Darling, [0004]-[0009].

Regarding claim 2, Sulter, Joanovic and Darling teach the method of claim 1.
Sulter teaches further comprising assigning, by the device, an identifier to each of the one or more applications identified within responses to the probes. ([0081]: As applications are discovered on a searched host, a data object identifying the discovered application (e.g. a 

Regarding claim 3, Sulter, Joanovic and Darling teach the method of claim 2.
Sulter teaches further comprising maintaining, by the device via one or more tables, a list of the one or more applications and corresponding identifiers. ([0081]: a data object identifying the discovered application is generated, inserted into the common object repository (e.g. one or more tables), and associated with the host on which the application was found.)

Regarding claim 4, Sulter, Joanovic and Darling teach the method of claim 1.
Sulter and Joanovic do not explicitly disclose further comprising identifying, by the device responsive to receiving the request from the client, an identifier for the application.
Darling teaches further comprising identifying, by the device responsive to receiving the request from the client, an identifier for the application. (Fig. 1: Load Balancing Infrastructure comprises one or more load balancing unit(s). [0065]: At (2), a request is sent from client 102(1) across network 104 to load balancing infrastructure 106 at the virtual IP address thereof. [0012]: A system includes: at least one device that is hosting one or more applications, the at least one device including a health and load table that includes multiple entries, each entry of the multiple entries associated with an application of the one or more applications; each entry of the multiple entries including: an application identifier for a particular application of the one or more applications; information characterizing at least one status of the particular application; and at least one load balancing directive regarding the particular application.)


Regarding claim 5, Sulter, Joanovic and Darling teach the method of claim 4.
Sulter and Joanovic do not explicitly disclose further comprising receiving, by the device, the request from the client identifying the identifier for the application.
Darling teaches further comprising receiving, by the device, the request from the client identifying the identifier for the application. ([0012]: A system includes: at least one device that is hosting one or more applications, the at least one device including a health and load table that includes multiple entries, each entry of the multiple entries associated with an application of the one or more applications; each entry of the multiple entries including: an application identifier for a particular application of the one or more applications.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include above limitations into Sulter and Joanovic. One would have been motivated to do so because there are needs for load balancing to efficient processing simultaneous requests, but conventional load balancing operation usually performs a round robin distribution of arriving connection requests. Accordingly, there is a need for schemes and/or 

Regarding claim 6, Sulter, Joanovic and Darling teach the method of claim 4.
Sulter does not explicitly disclose further comprising identifying, by the device using the identifier, one or more services of the plurality of services on which the application is present.
However, Darling teaches further comprising identifying, by the device using the identifier, one or more services of the plurality of services on which the application is present. ([0171]: At block 1414, a host is selected responsive to the cached health and load information. For example, load balancing unit 106(1) may select host 108(2) having application(s) 316(2) responsive to health and load information 1206 that is cached in consolidated health and load cache 1208(1). The selected application 316(and host 108) should be healthy and able to accept additional load (e.g., possibly the least loaded application among those applications that are of the application type to which the TCP SYN packet is directed).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the feature of selecting, by the device, the service that is determined to be available into Sulter. One would have been motivated to do so because there are needs for load balancing to efficient processing simultaneous requests, but conventional load balancing operation usually performs a round robin distribution of arriving connection requests. Accordingly, there is a need for schemes and/or techniques that improve network load balancing and/or the options associated therewith. As taught by Darling, [0004]-[0008].


Sulter does not explicitly disclose further comprising selecting, by the device, the service from the one or more services based at least on a condition that the service has a monitor assigned to the service and the application is present on the service. 
However, Darling teaches further comprising selecting, by the device, the service from the one or more services based at least on a condition that the service has a monitor assigned to the service and the application is present on the service. ([0081]: Health and load handler 314 monitors (e.g. monitor enabled for the service) the health and/or load (or more generally the status) of hosts (e.g. service) 108 so that health and/or load information thereof may be used for the load-balancing functionality. [0171]: At block 1414, a host is selected responsive to the cached health and load information. For example, load balancing unit 106(1) may select host 108(2) having application(s) 316(2) responsive to health and load information (e.g. the application is present on the service) 1206 that is cached in consolidated health and load cache 1208(1).)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include above limitations into Sulter. One would have been motivated to do so because there are needs for load balancing to efficient processing simultaneous requests, but conventional load balancing operation usually performs a round robin distribution of arriving connection requests. Accordingly, there is a need for schemes and/or techniques that improve network load balancing and/or the options associated therewith. As taught by Darling, [0004]-[0008].

Regarding claim 8, Sulter, Joanovic and Darling teach the method of claim 1.

Darling teaches selecting, by the device, a service from the one or more services based on the condition that both the service is currently available and the application is actively present on the service and that both the monitor for the service is enabled and the service is bound to the monitor. ([0009]: determining health and load information on a per application basis (e.g. the condition that both the service is currently available and the application is actively present on the service); and selecting an application from among multiple applications responsive to the health and load information. [0081]: Health and load handler 314 monitors the health and/or load (or more generally the status) of hosts (e.g. monitor of the service is enabled and the service is bound to the monitor) 108.)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include above limitations into Sulter. One would have been motivated to do so because there are needs for load balancing to efficient processing simultaneous requests, but conventional load balancing operation usually performs a round robin distribution of arriving connection requests. Accordingly, there is a need for schemes and/or techniques that improve network load balancing by determining health and load information on a per application basis; and selecting an application from among multiple applications responsive to the health and load information. As taught by Darling, [0004]-[0009].

Regarding claim 10, Sulter, Joanovic and Darling teach the method of claim 1.
probing a remote host machine (e.g. probing each of the plurality of service) in the networked environment.)

Regarding claim 11, Sulter teaches a system comprising: 
a device comprising one or more processors, coupled to memory, and intermediary to a plurality of clients and a plurality of services, the device configured to: (Fig. 1)
establish one or more monitors assigned to monitor each service to identify one or more applications actively present on each service;; (Fig. 1. [0010]: The application discovery engine (e.g. a device intermediary to a plurality of clients and a plurality of services executing on a plurality of servers ) includes means for probing a remote host machine (e.g. probing each of the plurality of service) in the networked environment to determine attributes of the machine, means for retrieving one or more of the application fingerprints from the application fingerprints store, and means for comparing the attributes of the remote machine to the retrieved application fingerprints to determine an identity of software application on the machine (e.g. identify which one or more applications are present on each of the plurality of services).)
send probes to each of the plurality of services to identify which one or more applications are present on each of the plurality of services; ([0010]: The application discovery engine  includes means for probing a remote host machine. [0082]: After application discovery is completed, a report of the discovered applications may be generated. This report may include the following information: application name; host name; creation; date; etc.)
a data object identifying the discovered application (e.g. a corresponding identifier to each application) is generated, inserted into the common object repository, and associated with the host on which the application was found.)
Sulter does not explicitly disclose within the responses comprising the name and the number of instances of the one or more applications.
However, Joanovic teaches within the responses comprising the name and the number of instances of the one or more applications. ([0003]: the discovery data is received in response to the rules being executed in an environment in which the entity is deployed. [0021]: As the discovery script 155 executes on the given managed server 140, it locates and gathers data about entities 115 in response to the discovery rules 110. [0039]: a discovery collection object can contain a list of all SQL instances (e.g. a name and a number of instances of one or more applications) on a given machine “SERVER01”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the feature of within the responses comprising the name and the number of instances of the one or more applications into Sulter. One would have been motivated to do so because the list of managed components continues to grow and change constantly. With this growth and expansion, it becomes an increasing challenge to manage and usefully represent the state and status of each managed component. Another challenge arises in discovering, managing, and updating the many relationships between these managed elements. It is desirable for an improved method to transmit the discovery rules for execution by the agent, and to receive the discovery data from the agent. As taught by Joanovic, [0002]-[0003].

However, Darling teaches identify, responsive to a request from the client for an application of the one or more applications, 5 (Fig. 1: Load Balancing Infrastructure comprises one or more load balancing unit(s). [0065]: At (2), a request is sent from client 102(1) across network 104 to load balancing infrastructure 106 at the virtual IP address thereof. The content, format, etc. of a request from a client 102 may depend on the application to which the request is directed, and the term “request” may implicitly include a response or responses from host(s) 108, depending on the context.)
one or more services of the plurality of services on which the application is present; ([0012]: A system includes: at least one device that is hosting one or more applications, the at least one device including a health and load table that includes multiple entries, each entry of the multiple entries associated with an application of the one or more applications; each entry of the multiple entries including: an application identifier for a particular application of the one or more applications; information characterizing at least one status of the particular application; and at least one load balancing directive regarding the particular application. Fig. 14: Step 1406-1414)
s select a service from the one or more services to forward the request; and ([0171]: At block 1414, a host is selected responsive to the cached health and load information. For example, load balancing unit 106(1) may select host 108(2) having application(s) 316(2) responsive to health and load information 1206 that is cached in consolidated health and load cache 1208(1).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include above limitations into Sulter and Joanovic. One would have been motivated to do so because there are needs for load balancing to efficient processing simultaneous requests, but conventional load balancing operation usually performs a round robin distribution of arriving connection requests. Accordingly, there is a need for schemes and/or techniques that improve network load balancing by determining health and load information on a per application basis; and selecting an application from among multiple applications responsive to the health and load information. As taught by Darling, [0004]-[0009].

Regarding claim 12, Sulter, Joanovic and Darling teach the system of claim 11.
Sulter teaches wherein the device is further configured to assign an identifier to each of the one or more applications identified within responses to the probes. ([0081]: As applications are discovered on a searched host, a data object identifying the discovered application (e.g. a corresponding identifier to each application) is generated, inserted into the common object repository, and associated with the host on which the application was found.)

Regarding claim 13, Sulter, Joanovic and Darling teach the system of claim 12.
Sulter teaches wherein the device is further configured to maintain via one or more tables, a list of the one or more applications and corresponding identifiers. ([0081]: a data object 

Regarding claim 14, Sulter, Joanovic and Darling teach the system of claim 11.
Sulter and Joanovic do not explicitly disclose to identify, responsive to receiving the request from the client, an identifier for the application.
Darling teaches to identify, responsive to receiving the request from the client, an identifier for the application. (Fig. 1: Load Balancing Infrastructure comprises one or more load balancing unit(s). [0065]: At (2), a request is sent from client 102(1) across network 104 to load balancing infrastructure 106 at the virtual IP address thereof. [0012]: A system includes: at least one device that is hosting one or more applications, the at least one device including a health and load table that includes multiple entries, each entry of the multiple entries associated with an application of the one or more applications; each entry of the multiple entries including: an application identifier for a particular application of the one or more applications; information characterizing at least one status of the particular application; and at least one load balancing directive regarding the particular application.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include above limitations into Sulter and Joanovic. One would have been motivated to do so because there are needs for load balancing to efficient processing simultaneous requests, but conventional load balancing operation usually performs a round robin distribution of arriving connection requests. Accordingly, there is a need for schemes and/or techniques that improve network load balancing by determining health and load information on a 

Regarding claim 15, Sulter, Joanovic and Darling teach the system of claim 14.
Sulter and Joanovic do not explicitly disclose to receive the request from the client identifying the identifier for the application.
Darling teaches to receive the request from the client identifying the identifier for the application. ([0012]: A system includes: at least one device that is hosting one or more applications, the at least one device including a health and load table that includes multiple entries, each entry of the multiple entries associated with an application of the one or more applications; each entry of the multiple entries including: an application identifier for a particular application of the one or more applications.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include above limitations into Sulter and Joanovic. One would have been motivated to do so because there are needs for load balancing to efficient processing simultaneous requests, but conventional load balancing operation usually performs a round robin distribution of arriving connection requests. Accordingly, there is a need for schemes and/or techniques that improve network load balancing by determining health and load information on a per application basis; and selecting an application from among multiple applications responsive to the health and load information. As taught by Darling, [0004]-[0009].

Regarding claim 16, Sulter, Joanovic and Darling teach the system of claim 14.

However, Darling teaches to identify, using the identifier, one or more services of the plurality of services on which the application is present. ([0171]: At block 1414, a host is selected responsive to the cached health and load information. For example, load balancing unit 106(1) may select host 108(2) having application(s) 316(2) responsive to health and load information 1206 that is cached in consolidated health and load cache 1208(1). The selected application 316(and host 108) should be healthy and able to accept additional load (e.g., possibly the least loaded application among those applications that are of the application type to which the TCP SYN packet is directed).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the feature of selecting, by the device, the service that is determined to be available into Sulter. One would have been motivated to do so because there are needs for load balancing to efficient processing simultaneous requests, but conventional load balancing operation usually performs a round robin distribution of arriving connection requests. Accordingly, there is a need for schemes and/or techniques that improve network load balancing and/or the options associated therewith. As taught by Darling, [0004]-[0008].

Regarding claim 17, Sulter, Joanovic and Darling teach the system of claim 11.
Sulter does not explicitly disclose to select the service from the one or more services based at least on a condition that the service has a monitor assigned to the service and the application is present on the service. 
monitors (e.g. monitor enabled for the service) the health and/or load (or more generally the status) of hosts (e.g. service) 108 so that health and/or load information thereof may be used for the load-balancing functionality. [0171]: At block 1414, a host is selected responsive to the cached health and load information. For example, load balancing unit 106(1) may select host 108(2) having application(s) 316(2) responsive to health and load information (e.g. the application is present on the service) 1206 that is cached in consolidated health and load cache 1208(1).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include above limitations into Sulter. One would have been motivated to do so because there are needs for load balancing to efficient processing simultaneous requests, but conventional load balancing operation usually performs a round robin distribution of arriving connection requests. Accordingly, there is a need for schemes and/or techniques that improve network load balancing and/or the options associated therewith. As taught by Darling, [0004]-[0008].

Regarding claim 18, Sulter, Joanovic and Darling teach the system of claim 11.
Sulter does not explicitly disclose to select the service from the one or more services based at least on a condition that the service is currently available and the application is actively present on the service and that the monitor assigned to the service is enabled.
Darling teaches s to select the service from the one or more services based at least on a condition that the service is currently available and the application is actively present on the health and load information on a per application basis (e.g. the condition that both the service is currently available and the application is actively present on the service); and selecting an application from among multiple applications responsive to the health and load information. [0081]: Health and load handler 314 monitors the health and/or load (or more generally the status) of hosts (e.g. monitor of the service is enabled and the service is bound to the monitor) 108.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include above limitations into Sulter. One would have been motivated to do so because there are needs for load balancing to efficient processing simultaneous requests, but conventional load balancing operation usually performs a round robin distribution of arriving connection requests. Accordingly, there is a need for schemes and/or techniques that improve network load balancing by determining health and load information on a per application basis; and selecting an application from among multiple applications responsive to the health and load information. As taught by Darling, [0004]-[0009].

Regarding claim 20, Sulter, Joanovic and Darling teach the system of claim 11.
Sulter teaches wherein the one or more services execute on one or more servers. (Fig. 1. [0010]: The application discovery engine (e.g. a device intermediary to a plurality of clients and a plurality of services executing on a plurality of servers) includes means for probing a remote host machine (e.g. probing each of the plurality of service) in the networked environment.)

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sutler (US 20050102383 A1) in view of Joanovic (US 20070005544 A1), and in view of Darling (US 20040268358 A1), and further in view of Srivastava (US 20090013070 A1).
Regarding claim 9, Sulter, Joanovic and Darling teach the method of claim 1.
Sulter, Joanovic and Darling do not explicitly disclose sending, by the device, one or more of the probes in accordance with a probe time.
However, Srivastava teaches sending, by the device, one or more of the probes in accordance with a probe time. ([0006]: method for monitoring performance of network applications. [0007]: transmitting differentiated-services encoded lean packet probes, on a periodic (e.g. probe time) basis.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include above limitations into Sulter, Joanovic and Darling. One would have been motivated to do so because it is common knowledge to send probe packets periodically, especially in a large network environment, to reduce network traffic and avoid causing network congestion. 

Regarding claim 19, Sulter, Joanovic and Darling teach the system of claim 11.
Sulter, Joanovic and Darling do not explicitly disclose to send one or more of the probes in accordance with a probe time.
However, Srivastava teaches to send one or more of the probes in accordance with a probe time. ([0006]: method for monitoring performance of network applications. [0007]: transmitting differentiated-services encoded lean packet probes, on a periodic (e.g. probe time) basis.)
.

Response to Arguments
Applicant's request, see page 2, filed 06/30/2021, with respect to the Double Patenting rejection(s) of claims 1-20 to be held in abeyance until allowable subject matter is identified is acknowledged.
Applicant’s arguments, see pages 2-4, filed 06/30/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
On pages 3-4, applicant submits independent claims 1 and 11 patentable over prior art of record. Applicant submits that the combination of Sutler, Joanovic and Darling fails to teach or suggest a device that sends probes to each of the plurality of services to identify which one or more applications are present on each of the plurality of services and identify, within responses received to the probes, a name and a number of instances of the one or more applications present on each of the plurality of services.
In response to applicant’s arguments, it is noted that Sutler teaches an application discovery engine send probes to remote host machines in [0010], and generate a report (including application name, hostname, creation date, etc) of the discovered applications after the discovery is completed in [0082]. Joanovic teaches server sends discovery data (e.g. response) in response to the rules (e.g. including probes) being executed in the environment in [0003], and the 
Similar rationales apply to arguments regarding the dependent claims 2-10 of independent claim 1 and the dependent claims 11-20 of independent claim 11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455